Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration pending claims 1, 12, 14, 16, 19, 21, 31, 35, 37, 39-48 are examined together.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12, 14, 16, 19, 21, 31, 35, 37, 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, 2007, Immunotherapy Safety for
the Primary Care Provider  https://www.dcms.uscg.mil/Portals/10/CG-1/cg112/CG1121/docs/pdf/AIT_for_the_provider.pdf?ver=2017-03-24-115634-057 
This cited 292 page reference of Montgomery is a Review article (A review article is an article that summarizes the current state of understanding on a topic within a certain discipline) includes many teachings, inter alia, such as,  Cox, J Allergy Clin Immunol 2007;120:S25-85 pertaining to this action.  

Limitations of independent base claims (1 and 21) with respect to 
    PNG
    media_image1.png
    261
    723
    media_image1.png
    Greyscale

as admitted to (see specification page 1, [004]), are not applicant’s invention.  Compare FIG. 1 and Applicant cited Bird document FIGURE E1. ARC001 study schematic.  The extensive teachings of Bird (and Vickery) and the limitations of the instant dependent claims with respect the above noted 
    PNG
    media_image2.png
    24
    146
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    23
    151
    media_image3.png
    Greyscale
 are anticipatory. 
Difference: To avoid reiteration of subject matter with respect to,
	
    PNG
    media_image4.png
    19
    402
    media_image4.png
    Greyscale
  
this action focuses on limitation indicted as (1) to (4) of independent claims.  
Thus the issue at hand is whether the claimed method pertaining to the language 
    PNG
    media_image5.png
    52
    679
    media_image5.png
    Greyscale

with the listed 4 caveats, would have been obvious to one of skill in the art.  It is one of commonsense to expect that the one of skilled in the art in this case would be a practicing MD, well-versed in immunotherapy like the above cited Capt. Jay Montgomery MC, USN, Head, Division of Allergy & Immunology, National Naval Medical Center.  Montgomery teaches ‘Immunotherapy for the Primary Care Provider Primary Care Provider -and Optimizing The Safety Of Immunotherapy Administration Outside Of The Prescribing Allergist’s Office’.  More specifically, Montgomery teaches at page 25 of 292, Circumstances warranting dose change including missed doses in Buildup phase and  Maintenance phase. At page 76 of 293, Montgomery teaches adjustment from the standard schedule and the reason for the adjustment such as missed appointments.  
Likewise, Cox also teach/teaches practice parameters of the Joint Task Force on Practice Parameters for Allergy and Immunology at page 100 of 292.  Cox teach at page 137 of  292 column B: The physician who prepared the patient’s allergen immunotherapy extract should provide adequately labeled allergen immunotherapy extract vials, detailed directions regarding dosage schedule for build-up and maintenance, and instructions on adjustments that might be necessary under circumstances that includes 
‘if the patient has missed injections’. 
And at page 151/29 Cox teach

    PNG
    media_image6.png
    235
    665
    media_image6.png
    Greyscale


At page 168 of 292 the cited document Cox teaches ‘operating instruction provides procedures to follow when administering immunotherapy’. At page 289 of 292, 

    PNG
    media_image7.png
    20
    419
    media_image7.png
    Greyscale


Reference to peanut allergies in this 292 page document appears multiple times: page 117 of 292 (Cox column B, page S42 third and fourth full paragraphs) relates to investigational studies albeit with respect to subcutaneous (as opposed to instant ‘oral’) injections to peanut food hypersensitivity; at page 125 of 292 (Cox column B, page S50) teaches that studies which evaluated immunotherapy with peanut, found the incidence of systemic reactions, even during maintenance, was unacceptable (thus providing M of TSM for rejection here); also see disclosure at page 247 of 292 for additional motivation:
    PNG
    media_image8.png
    134
    691
    media_image8.png
    Greyscale

The above pointed out portions of the citation(s) reveal that the limitations of the instant base claims and dependent claims are within the purview of one of skill in the art of immunotherapy

Instant disclosure at page 2:

    PNG
    media_image9.png
    242
    761
    media_image9.png
    Greyscale

The position taken is that the guidelines needed to treatment options when patient misses doses, that is the 4 caveats of the independent claims (and the routine dose optimization of dependent claims), are within the routine practice of one of skill in the art of immunotherapy, as evidenced by the disclosure in the cited 292-page document.  

Note that a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  


Cited Montgomery reference date:

    PNG
    media_image10.png
    355
    438
    media_image10.png
    Greyscale


xxxxxxxxxxxxxxxxxx

One of many references available but not used for pharmaceutical methods of treatment when patient misses doses: 
Cox, Allergen immunotherapy: A practice parameter third update, J ALLERGY CLIN IMMUNOL. January 2011, S1-S55.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625